Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 15, 2021

                                      No. 04-21-00236-CR

                                 EX PARTE MICHAEL PAUL

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1544-CR-A
                        Honorable William D. Old III, Judge Presiding


                                         ORDER

         Appellant’s brief was due on September 6, 2021. On September 22, 2021, after no brief
or motion for extension of time to file the brief was filed, we ordered Appellant to file the brief
or a motion to dismiss by October 4, 2021. We warned Appellant that if he did not comply with
our order, we would abate this appeal and remand the cause to the trial court for an abandonment
hearing. To date, Appellant has not filed the brief or a further motion for extension of time to
file the brief.
       We ABATE this appeal and REMAND the cause to the trial court. See TEX. R. APP. P.
38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).
We ORDER the trial court to conduct a hearing in compliance with Rule 38.8(b) to answer the
following questions:
       (1)     Does Appellant desire to prosecute his appeal?

       (2)     Though Appellant is not entitled to appointed counsel in a habeas appeal, do the
               interests of justice require it in this case?

See TEX. R. APP. P. 38.8(b).

       The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, not later than THIRTY DAYS from the date of this order, which shall include the
following: (1) a transcription of the hearing and copies of any documentary evidence admitted,
(2) written findings of fact and conclusions of law, and (3) recommendations addressing the
above enumerated questions. See id. This court will consider the supplemental records in its
determination as to whether to proceed without briefs. See id. R. 38.8(b); Samaniego v. State,
952 S.W.2d at 53.
      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2021.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court